Citation Nr: 0218496	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board undertook additional development on the issue on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  As no additional evidence was 
received, no notice to the veteran or his representative 
was required.  See 38 C.F.R. § 20.903 (2002).  The Board 
will now proceed to evaluate the merits of the claim.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The veteran has one service-connected disability, 
residuals of gunshot wound to the abdomen with 
postoperative residuals of bowel resection and adhesions 
with conversion reaction, evaluated as 30 percent 
disabling.  

3.  Per his report, the veteran last worked in 1971 or 
1973.  He had worked as an upholsterer since at least 
1966.  The veteran has an 8th grade education without 
additional education or training.  

4.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for awarding TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b), 3.340, 4.16 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the January 2000 rating decision and February 2000 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, the RO's June 2001 letter explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties 
to identify and secure relevant evidence, and asked the 
veteran to submit or authorize the release of additional 
pertinent evidence.  Also, the RO's April 2002 
supplemental statement of the case set forth the 
applicable sections of the VCAA as well as the 
implementing regulations.  Therefore, the Board finds that 
the RO has afforded the veteran all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

With respect to the duty to assist, the RO secured 
relevant VA treatment records and scheduled the veteran 
for medical examinations.  He failed to report for the 
December 1999 examination and cancelled the June 2001 
examination.  Pursuant to its development authority, the 
Board attempted to obtain the veteran's records from the 
Social Security Administration.  However, a response from 
that agency received in November 2002 indicated that the 
folder had been destroyed.  The veteran has not identified 
and review of the claims folder does not suggest that 
additional pertinent evidence is outstanding.  The Board 
therefore finds that the duty to assist is satisfied.  
38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
all requisite notice and assistance has been provided, and 
the RO considered his claim pursuant to the provisions of 
the VCAA, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2002).  Total 
ratings are authorized for any disability or combination 
of disabilities for which rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation 
purposes if the requirements of 38 C.F.R. § 4.16 are met. 
Id.  Under 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  
Individual unemployability must be determined without 
regard to any nonservice-connected disabilities or the 
veteran's advancing age.  38 C.F.R. § 3.341(a); see 
38 C.F.R. § 4.19 (stating that age may not be a factor in 
evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Thus, the Board must evaluate whether 
there are circumstances, apart from any nonservice-
connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van 
Hoose, 4 Vet. App. at 363.  See also 38 C.F.R. § 
3.321(b)(1) (providing for an extra-schedular disability 
when there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization).

The veteran has one service-connected disability, 
residuals of gunshot wound to the abdomen with 
postoperative residuals of bowel resection and adhesions 
with conversion reaction, evaluated as 30 percent 
disabling.  Thus, the percentage criteria for TDIU under 
38 C.F.R. § 4.16(a) are not met.  The remaining question 
is whether there is any reason to refer the case for 
extra-schedular consideration for TDIU.  

In his July 1998 TDIU claim form, the veteran indicated 
that his service-connected stomach wound prevented him 
from working.  He had no additional treatment or 
hospitalizations related to the stomach wound.  The 
veteran reported becoming too disabled to work and last 
working in 1973.  He previously worked as an upholstery 
technician.  The veteran indicated that he completed the 
8th grade and had no additional education or training.  

In his June 1999 TDIU claim, which is the basis for the 
current appeal, the veteran again related his inability to 
work to his service-connected stomach wound.  He had 
associated medical treatment as late as March 1999.  The 
veteran reported that the disability affected his ability 
to work full time in April 1971.  He indicated that he 
earned his greatest income in 1966, at which time he 
worked in upholstery. 

VA medical records dated from March 1999 to November 1999 
showed complaints of dysphagia in March 1999 with tests 
confirming stricture at the gastroesophageal junction.  
Notes dated in May 1999 indicated that the veteran denied 
recurrent symptoms of reflux or dysphagia.  Similarly, in 
July 1999, he denied indigestion.  The veteran presented 
in November 1999 with a history of intermittent abdominal 
pain since the initial gunshot wound in service.  There 
was no associated nausea or vomiting and his appetite was 
good.  Physical examination was negative for abdominal 
tenderness or organomegaly.  

A communication from the VA medical center dated in June 
2001 indicated that the veteran had no treatment, due to 
cancellations or missed appointments, since November 1999.  
The veteran failed to report for VA examinations scheduled 
in December 1999 and cancelled the VA examination 
scheduled in June 2001.  November 2002 correspondence from 
the Social Security Administration indicated that the 
veteran's folder had been destroyed.  

Considering this evidence, the Board finds no basis for 
referring the claim for extra-schedular consideration for 
TDIU.  The veteran has purportedly not worked for many 
years due to his sole service-connected disability.  
However, the Board is unable to determine whether Social 
Security disability benefits were awarded due to the 
service-connected disability because the records were 
destroyed.  Moreover, the available medical evidence does 
not demonstrate any particular symptomatology of such 
severity that is not contemplated by the 30 percent 
evaluation in effect for the disability or that would 
suggest a resulting inability to perform some type of 
work.  See Van Hoose, 4 Vet. App. at 363 (the issue is not 
whether a claimant is unemployed or has difficulty 
obtaining employment, but rather whether he is capable of 
performing the physical and mental acts required by 
employment).  The veteran failed to report for or 
cancelled VA examinations that might have provided 
additional evidence substantiating the veteran's claim of 
unemployability due to service-connected disability.  The 
duty to assist the veteran is not a one-way street, and 
the veteran cannot remain passive when he has relevant 
information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) 
(VA has duty to assist the veteran, not a duty to prove 
his claim while the veteran remains passive); accord Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

In summary, the Board finds that the criteria for awarding 
TDIU pursuant to 38 C.F.R. § 4.16 under either subsection 
(a) or (b) are not met.  The evidence for and against the 
claim is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Thus, the Board finds that the 
preponderance of the evidence is against awarding TDIU.  
The appeal is denied.   


ORDER

Entitlement to TDIU is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

